Holmes, J.,
concurring. Although the determination of this case has presented complex and difficult problems for me, I have concluded that I am able to concur with the majority based upon the following points alluded to by Justice Douglas in his opinion. First, the opinion correctly rejects Shrader’s argument that R.C. 2105.19 provides the exclusive method for disqualifying a beneficiary from receiving life insurance. Such section as enacted specifically sets forth that a person who is found guilty of, or pleads guilty to, the enumerated criminal violations is unable to benefit from the death of the insured. The statute provides a conclusive or nonrebuttable defense to any claim for recovery of insurance proceeds by such an individual. As pointed out by Justice Douglas, since Shrader does not fall within the persons specified by the statute, it is inapplicable to this case.
Secondly, I found it necessary to remind myself that this was, and is, a civil proceeding to recover money on an insurance policy — this is not a criminal proceeding. The issue tried below was a civil issue as posed within the counterclaim of the Wolfords: whether the claimant is a wrongdoer attempting to profit from his own wrongdoing? Although the allegations of the counterclaim have criminal connotations, the only real issue before the trial court was whether Shrader, coming into court seeking insurance proceeds, did so with the equities in his favor. This issue being civil, not criminal, may be decided by a preponderance of the evidence, and not do violence to Shrader’s civil liberties.
It is true that prior cases in Ohio, such as Filmore v. Metropolitan Life Ins. Co. (1910), 82 Ohio St. 208, did not involve fact patterns where the specific identity of the perpetrator of the act was unknown. However, I must conclude, as a matter of public policy, that in this type of civil proceeding, the question of identity should not be treated differently than the issue of the state of mind of the identified perpetrator. The existence of R.C. 2105.19 should not appreciably alter this conclusion.
The case was before the trial court upon remand from the court of appeals. It appears that the trial court reasonably followed the mandate of the appellate court and, pursuant to Civ. R. 41(B)(1) and 55(A), rendered judgment for Shrader’s failure to comply with the court’s order to testify further concerning his relationship with the prior witness, Kinser. The trial court seems to have acted properly upon the Wolfords’ motion to dismiss, in holding that a judgment in the manner of a default should be *51entered against Shrader for failing to properly pursue his own civil claim and to defend the adverse party’s counterclaim.
Accordingly, I join the majority of the court in the reversal of the court of appeals.
Wright, J., concurs in the foregoing opinion.